87 N.Y.2d 895 (1995)
Monica Shkolnik, Appellant,
v.
Hospital for Joint Diseases Orthopedic Institute et al., Defendants, and Ronald M. Krinick et al., Respondents.
Court of Appeals of the State of New York.
Submitted October 23, 1995.
Decided December 28, 1995.
Judge CIPARICK taking no part.
Motion, insofar as it seeks leave to appeal from the Appellate Division order denying appellant's motion for reargument or, in the alternative, leave to appeal to the Court of Appeals, dismissed upon the ground that that order does not finally determine the action within the meaning of the Constitution; motion for leave to appeal otherwise denied, with $100 costs and necessary reproduction disbursements.